Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a response to the communication, filed 6/29/21.
The terminal disclaimer filed on 6/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the 9846548 and 10540105 patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer, filed 6/2/21, the previous double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 10-22 are allowed for reasons indicated previously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THAN NGUYEN/Primary Examiner, Art Unit 2138